DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/20/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument (on page 7) that segments 16 of Shvartsburg are clearly parallel to each other and nothing in paragraph [0042] discloses or suggests that segments 16 can be non-parallel to each other; paragraph [0042] explicitly states that “While electrodes 12 illustrated in FIG. 3 are parallel, slightly non-parallel electrodes 12, defining an analytical gap 14 that narrows or widens along the device 10” [0042] (segments 16 are segments of electrodes 12, as described in paragraph [0018]: “the invention comprises a pair of segmented electrodes with the analytical gap between them” [0018]). In the case that electrodes 12 are slightly non-parallel, segments 16 necessarily narrow or widen along the device such that while successive segments may be coplanar, none of the segments 16 nor the electrodes 12 are parallel (along the same direction but not coplanar) to any of the other segments 16 or electrodes 12. Even if electrodes 12 are “slightly” non-parallel, this teaching meets the claim limitation that “none of the plurality of electrodes are parallel to each other”.
In the alternative embodiment of figure 4, where electrodes 32 include annular segments 36, the electrodes may be “slightly conical, i.e., creating an analytical gap 34 that narrows or widens along the device” [0045] (again, creating the similar geometry of 
Regarding Applicant’s argument (on page 7) that there is no physical way to take the teachings of Shvartsburg to modify Guevremont to arrive at the claimed invention; Shvartsburg explicitly describes to the practitioner of the art how to modify the structure of Guevremont. Specifically, Shvartsburg teaches that an arrangement of parallel, segmented electrodes may be made non-parallel to widen or narrow an analytical gap formed between the electrodes (“While electrodes 12 illustrated in FIG. 3 are parallel, slightly non-parallel electrodes 12, defining an analytical gap 14 that narrows or widens along the device 10” [0042]). Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); where paragraph [0042] of Shvartsburg teaches that it requires only routine skill in the art to take a configuration of parallel, segmented electrodes (such as that illustrated in figure 3 of Shvartsburg or the configuration of Guevremont) and rearrange the electrodes to be non-parallel.
Regarding Applicant’s arguments (on page 8) that if the four rod electrodes of Guevremont are not parallel, it is not a quadrupole ion trap and it is not operational; Applicant has provided no evidence to suggest that a narrowing or widening of an ion mobility region (in the manner suggested in Shvartsburg) necessarily results in an 
Applicant’s statement that non-parallel electrodes cannot form a quadrupole ion trap (and would therefore be non-operable) is simply not true and demonstrates a misunderstanding of how a quadrupole works. While inclining the electrodes may alter characteristics of the generated electric field (where Shvartsburg teaches the benefits of such a change in the electric field [0042]), the electrodes still form a quadrupolar electric field nonetheless (see paragraph [0055] of Jung et al. U.S. PGPUB No. 2015/0102215: “FIG. 11 shows a quadrupole having quadrupole rods 60 with an axially inclined inner rod surface 62, having a largest radius at its entrance end and a lowest radius at its exit end. With the surface 62 having a substantially constant gradient in this way, pseudo-potential barrier reflections should be minimised or at least reduced” [0055] – see also the Abstract of Thomson et al. U.S. Patent No. 5,847,389: “In a mass spectrometer, typically a quadrupole, one of the rod sets is constructed to create an axial field, e.g. a DC axial field, thereon. The axial field can be created by tapering the rods, or arranging the rods at angles with respect to each other, or segmenting the rods” [Abstract]). Applicant does not provide any evidence to suggest that inclining the electrodes of a quadrupole necessarily renders the quadrupole inoperable for forming a quadrupolar electric field. More relevant to the immediate combination of Guevremont and Shvartsburg (both concerned with configurations of electrodes for field asymmetric ion mobility spectrometry), Applicant has not demonstrated that the resulting fields created by modifying Guevremont with Shvartsburg would render Guevremont incapable of performing FAIMS spectrometry.
Therefore one of ordinary skill in the art, instructed by Shvartsburg to change the electrodes of Guevremont to a configuration of a non-parallel narrowing or widening of the analytical gap would expect the configuration to be fully operable and provide the benefit of improved resolution and peak capacity.

Applicant contends on page 6 that claims 22 and 32 are amended; however, no amendment was presented in the response 7/20/21.

Regarding dependent claims 23-29, 31, and 33-38; Applicant does not provide additional arguments with respect to these claims and no additional response is necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22, 24, 25, 31, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889.

Regarding claim 22, Guevremont discloses a system for manipulating a sample, the system comprising: an ion generator configured to generate ions from a sample (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]); an ion separator configured to separate at or above atmospheric pressure the ions received from the ion generator (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place during application of compensation voltage and a waveform generated with phase shift of π/2” [0080]) without use of laminar flowing gas (paragraph [0014] describes that a turbulent gas flow is present, and then provides methods for compensating for the  wherein the ions are separated from each other as they move through the ion separator to produce separated ions (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place [0080]); and an ion focusing element that focuses the separated ions from the ion separator at or above atmospheric pressure (figure 9 demonstrates that ionic separation in the FAIMS occurs at step 130, while a later step of focusing the ions is performed at step 132, where the device that is the ion focusing element is the gas which causes collisional cooling: “collisional cooling of the ions is performed so as to focus ions within the space along a central axis of the set of rods” [0094] – this is performed at atmospheric pressure because it is performed in the FAIMS device, which is maintained at atmospheric pressure [0080]). Guevremont discloses the claimed invention except that while the electrodes of Guevremont must be physically coupled to each other (at least indirectly, by a support mechanism that is not illustrated), and the electrode segments are arranged sequential to one another, there is no explicit disclosure that none of the electrodes are parallel to one another.
Shvartsburg discloses a system for manipulating a sample, the system comprising: an ion generator configured to generate ions from a sample (“An ion source introduces into the gap a discrete packet of analyte ions” [0018]); an ion separator 10 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the curved electrode configuration of Shvartsburg in order to induce ion focusing to the analytical gap (as discussed in paragraph [0041] of Shvartsburg).



Regarding claim 25, Guevremont discloses that the ion generator comprises: an ionization source (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]); and an ion injector 22 configured to interface with the ionization source such that ions produced by the ionization source are received by the ion injector (“The potential applied to the ion entrance lens 22 is selected to allow ions to pass through the ion inlet 24 and into the first end 14 of the analyzer region 12” [0058]). 

Regarding claim 31, Guevremont discloses that the plurality of electrodes are three curved electrodes (since figure 2a illustrated four rod electrodes 10 having a circular cross section, meaning that the surface of each rod electrode is curved).

Regarding claim 32, Guevremont discloses a method for manipulating sample ions, the method comprising: generating ions from a sample (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]) at or above atmospheric pressure (“Some non-limiting examples of suitable ionization sources include… atmospheric pressure chemical ionization source” [0094]); separating in an ion separator the ions at or above atmospheric pressure (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place  wherein the ions are separated from each other as they move through the ion separator to produce separated ions (“In a FAIMS system including parallel flat plates at atmospheric pressure, an ion separation takes place [0080]); and focusing the separated ions at or above atmospheric pressure, thereby manipulating the sample ions (figure 9 demonstrates that ionic separation in the FAIMS occurs at step 130, while a later step of focusing the ions is performed at step 132, where the device that is the ion focusing element is the gas which causes collisional cooling: “collisional cooling of the ions is performed so as to focus ions within the space along a central axis of the set of rods” [0094] – this is performed at atmospheric pressure because it is performed in the FAIMS device, which is maintained at atmospheric pressure [0080]). Guevremont discloses the claimed invention except that while the electrodes of Guevremont must be physically coupled to each other (at least indirectly, by a support mechanism that is not illustrated), and the electrode segments are arranged sequential to one another, there is no explicit disclosure that none of the electrodes are parallel to one another.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the 

Regarding claim 34, Guevremont discloses a detector that receives and detects the focused separated ions (“a step of providing the extracted selectively separated ions to one of a detector, an analyzer and an ion collector” [claim 12]).

Regarding claim 37, Guevremont discloses receiving the ions into a mass spectrometer or a miniature mass spectrometer (“embodiments of the instant invention are suitable for separating ions according to the FAIMS principle prior to performing other types of analysis, such as for example analysis by time-of-flight (TOF) mass spectrometry” [0092]).

Claims 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Cooks et al. U.S. PGPUB No. 2003/0226963.

Regarding claim 23, Guevremont discloses the claimed invention except that  there is no explicit disclosure of depositing the focused reaction product at one or more discrete locations on a substrate.
Cooks discloses a method of electrospray ionization interfaced with mass spectrometry, wherein “molecules are ionized, separated in the gas phase as ions of 
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the deposition of Cooks in order to perform sample preparation and then to store the prepared sample for later analysis, where it is desired to perform additional analyses after the ions have been generated, separated, and/or initially mobility analyzed.

Regarding claim 33, Guevremont discloses the claimed invention except that  there is no explicit disclosure of depositing the focused reaction product at one or more discrete locations on a substrate.
Cooks discloses a method of electrospray ionization interfaced with mass spectrometry, wherein “molecules are ionized, separated in the gas phase as ions of different masses, and deposited or soft landed on a substrate where they are stored for later processing or analysis” [0009].
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the deposition of Cooks in order to perform sample preparation and then to store the prepared sample for later analysis, where it is desired to perform additional analyses after the ions have been generated, separated, and/or initially mobility analyzed.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Bateman U.S. PGPUB No. 2011/0095175.

Regarding claim 26, Guevremont discloses the claimed invention except that there is no explicit disclosure of the positions of the detector and the source, and so there is no explicit disclosure that the ionization source is out-of-line with the detector.
Bateman illustrates in figure 4 a FAIMS device 9a/9bc couple to an ionization source 1 and an out-of-line detector 20.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the out-of-line construction of Bateman in order to create a geometry suitable for detecting different ions at different locations within the device, thereby providing a user with additional information about the composition of the sample.

Regarding claim 27, Guevremont discloses that the ion generator comprises: an ionization source (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]); and an ion injector 22 configured to interface with the ionization source such that ions produced by the ionization source are received by the ion injector (“The potential applied to the ion entrance lens 22 is selected to allow ions to pass through the ion inlet 24 and into the first end 14 of the analyzer region 12” [0058]). Guevremont discloses the claimed invention except that there is no explicit disclosure that the injector is maintained at or above atmospheric pressure.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the out-of-line construction of Bateman in order to create a geometry suitable for detecting different ions at different locations within the device, thereby providing a user with additional information about the composition of the sample.

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Dobson et al. U.S. PGPUB No. 2010/0019143.


Dobson discloses using a grid as an entrance lens (“grids as entrance or exit lenses” [0067]) inserted into a cavity (“covering the holes (that allow ions to enter of to leave the MLIT)” [0067]) of a quadrupole rod set (“an MLIT with 15 mm quadrupoles” [0067]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the wire mesh of Dobson in order to provide additional ion focusing into the quadrupole FAIMS so that not all focusing needs to be done by the FAIMS device and potentially resulting in a more focused beam of ions after further focusing in the FAIMS device.

Regarding claim 29, Guevremont discloses that the ion generator comprises: an ionization source (“ions that are produced at a not illustrated ion source into the first end 14 of the analyzer region 12” [0057]); and an ion injector 22 configured to interface with 
Dobson discloses using a grid as an entrance lens (“grids as entrance or exit lenses” [0067]) inserted into a cavity (“covering the holes (that allow ions to enter of to leave the MLIT)” [0067]) of a quadrupole rod set (“an MLIT with 15 mm quadrupoles” [0067]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the wire mesh of Dobson in order to provide additional ion focusing into the quadrupole FAIMS so that not all focusing needs to be done by the FAIMS device and potentially resulting in a more focused beam of ions after further focusing in the FAIMS device.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Sakairi U.S. PGPUB No. 2014/0346347.

Regarding claim 35, Guevremont discloses that the device may be interfaced with a mass analyzer detector (“the above-mentioned embodiments of the instant 
Sakairi discloses a mass spectrometer analyzer (“mass spectrometry under atmospheric pressure” [Abstract]) designed to be operated at or above atmospheric pressure (“In an embodiment explained below, there is provided an example of an analysis method for causing a portion where ions are detected to operate under atmospheric pressure” [0040]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized the atmospheric pressure mass spectrometer (taught by Sakairi) in the ionization device of Guevremont in order to rapidly analyze ions without the need for a pumping arrangement for providing vacuum. The lack of such pumping would save time and money, and reduce complexities in constructing the device.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Kato U.S. PGPUB No. 2005/0151073.

Regarding claim 36, Guevremont discloses that the device may be interfaced with a mass analyzer detector (“the above-mentioned embodiments of the instant invention are suitable for separating ions according to the FAIMS principle prior to 
Kato discloses a TOF mass analyzer which functions to detect ions below atmospheric pressure (“The ions are then introduced into a vacuum TOF space 53 evacuated highly with a turbo molecular pump (TMP) 33. In the TOF space 53, a pulser 59 that carries out generation of ion packet and acceleration of the ions, a reflector 54, and a detector 55 are placed” [0043]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have utilized a specific, commercially available TOF mass analyzer (such as that of Kato) to embody the generic TOF mass analyzer disclosed in Guevremont.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guevremont U.S. PGPUB No. 2006/0038121 in view of Shvartsburg et al. U.S. PGPUB No. 2006/0219889 in further view of Belford et al. U.S. PGPUB No. 2011/0253890.

Regarding claim 38, Guevremont discloses the ion separator comprises a plurality of electrodes 10 that are configured such that upon application of voltage to the electrodes, ions received from the ion injector are separated as they travel through the chamber (“application of asymmetric waveforms as shown in FIG. 6c will in fact create a FAIMS type of separation” [0079]). However, Guevremont does not explicitly disclose that the FAIMS device is contained within a chamber.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Guevremont with the chamber construction of Belford in order to ensure that a specifically desired pressure is maintained within the FAIMS device thereby enhancing the repeatability of results obtained with the device.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/Examiner, Art Unit 2881